

116 S4102 IS: College Athlete Pandemic Safety Act
U.S. Senate
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4102IN THE SENATE OF THE UNITED STATESJune 30, 2020Mr. Blumenthal (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo ensure that institutions of higher education take steps to protect their college athletes from COVID–19, and for other purposes.1.Short titleThis Act may be cited as the College Athlete Pandemic Safety Act.2.Protecting intercollegiate athletes from COVID–19(a)DefinitionsIn this section:(1)College athleteThe term college athlete means an individual that participates in an intercollegiate sport for an institution of higher education.(2)COVID–19The term COVID–19 means the novel coronavirus 2019 (COVID–19).(b)Prohibition on waiversNo postsecondary educational institution shall allow any individual to agree to a waiver of the liability of the institution regarding COVID–19 with respect to any sporting activity. (c)Athletic department health and safety guidelinesBy not later than 90 days after the date of enactment of this Act, the Director of the Centers for Disease Control and Prevention shall develop health and safety guidelines relating to COVID–19 for athletic departments of postsecondary educational institutions. (d)Institutional responsibilitiesA postsecondary educational institution shall comply with the following requirements:(1)The institution shall comply with subsection (b). (2)The institution shall not cancel a scholarship or any other financial aid provided to a college athlete who refrains from participating in team activities due to concerns about contracting or transmitting COVID–19. (3)The institution shall comply with the COVID–19 health and safety guidelines developed under subsection (c).(4)The institution shall inform all college athletes of the institution when a college athlete or a staff member of the athletic department of the institution has tested positive for COVID–19, without revealing the identity or any personally identifiable information of the infected individual. (e)Private right of actionA person may, if otherwise permitted by the law of the applicable State or rules of the applicable State court, bring in an appropriate court of that State—(1)an action based on a violation of this section or any regulations prescribed under this section to enjoin such a violation; (2)an action to recover damages for each such violation, including punitive damages; or(3)both such actions.